DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed 9/11/2022 have been fully considered but they are not persuasive. 
4.	Applicant’s argument that Turner does not teach the tank including a vacuum recovery inlet but teaches an air/liquid separator module 9 with an inlet 18 which is separate from the reservoir module 32 and container 36 is not persuasive.  Turner teaches that the reservoir module 32/container 36 includes the inlet 18.  Looking at fig 2, it is clearly shown that the inlet 18 is enclosed within reservoir module 32/container 36.  Thus, Turner teaches these structural components as claimed.  
5.	Applicant’s argument that Turner does not teach “the spigot…adjustable through a range between a fully open position and a fully closed position” is not persuasive.  Turner teaches that the spigot comprises a valve assembly, wherein depending upon the connections it can be fully open and closed. The valve 16 is known to be adjustable to allow other ports a, b, and c to open and close so it teaches a range from open to closed.  Therefore, the spigot is adjustable through a range between fully open and fully closed.  Thus, Turner teaches the claimed limitations.  
Claim Rejections - 35 USC §103
6.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (PG Pub U.S 2010/0192980) in further view of Robinson (U.S Patent 7,272,869).
11.	Regarding claim 1, Turner teaches a method of cleaning hard surface flooring (Abstract, para 0013, 0017, 0037, and 0112) with a portable liquid-recycling liquid reusing cleaning apparatus (para 0112 and 0149; modular recycling cleaning system 1 in fig 1) in which cleaning liquid is dispensed from (para 0150, 0155, and 0189), vacuumed into (para 0041,0118-0121, and 0189), and re-dispensed from a single tank of the cleaning apparatus onto hard surface flooring (para 0040, 0140, 0182-0183, and 0189), comprising the steps of: providing a portable liquid-recycling liquid-reusing cleaning apparatus (para 0112 and 0149), comprising: a cleaning-liquid-dispensing-and-vacuum-recovery tank (para 0112, 0116, 0122-0123, 0135 and 0140; reservoir container 36 in fig 1), the tank defining an interior space operable to hold cleaning liquid and soil (0135 and 0140; as seen by 36 in fig 1), the tank including a liquid dispensing outlet fluidly connected to the tank interior space (para 0150-0152; spigot 42 in fig 1 reads on liquid dispensing outlet), and a vacuum recovery inlet fluidly connected to the tank interior space (para 0123; inlet 18 in fig 1); a spigot fluidly connected to the tank interior space via the liquid dispensing outlet (para 0150-0150; spigot 42 along with valve 16 read on spigot), the spigot adjustable through a range between a fully open position and a fully closed position (para 0150-0152 and para 0204), whereby when the tank contains cleaning liquid; and a vacuum motor assembly fluidly connected to the tank interior space (para 0112-0118; vacuum motor assembly module 2 in fig 1), whereby a user may vacuum soil and dispensed cleaning liquid from hard surface flooring into the tank interior space via the vacuum recovery inlet (para 0183, 0189, 0199); filling at least a portion of the tank interior space with a cleaning liquid (para 0135); dispensing at least a portion of the cleaning liquid from the tank interior space onto a first area of hard surface flooring via the liquid dispensing outlet and the spigot by adjusting the spigot (para 0150-0152 and para 0204); vacuuming soil and at least some of the portion of the dispensed cleaning liquid from the first area of hard surface flooring into the tank interior space via the vacuum recovery inlet (para 0123, 0183, 0189, 0199) thereby removing soil and recovering cleaning liquid from the first area of hard surface flooring (para 0183 and 0189); and dispensing at least a portion of the recovered cleaning liquid from the tank interior space onto a second area of hard surface flooring via the liquid dispensing outlet and the spigot by adjusting the spigot (para 0040, 0140, 0150-0152, 0182-0183, and 0189; implicitly taught that the recycled cleaning liquid can be used for another area of the surface being cleaned).
12.	Although Turner teaches the adjustment of the spigot, Turner fails to specifically teach the spigot being adjusted manually and fails to teach a user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot.  However Robinson teaches using a cleaning machine utilizing dispensing and recovering fluid wherein it is known to include a spigot such that a user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot (col 7 line 40 - col 8 line 15) in order to provide flexibility to the user in terms of how to use the cleaning liquid (col 7 line 40 - col 8 line 15 of Turner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for spigot adjustment of Turner to be done so manually such that user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot as taught by Robinson in order to provide flexibility to the user in terms of how to use the cleaning liquid.
13.	Regarding claim 2, the present combination of Turner and Robinson teaches applying the cleaning liquid to a surface, vacuuming the contaminated liquid to separate the contaminants, and then reusing the cleaning liquid wherein it would thus be known to conduct the operation for different portions of a surface. This it is reasonably expected with the present combination of Turner and Robinson to vacuum soil and at least some of the portion of the dispensed cleaning liquid from the second area or more areas of hard surface flooring into the tank interior space via the vacuum recovery inlet, thereby removing soil and recovering cleaning liquid from the second area or more areas of hard surface flooring.
14.	Regarding claim 3, the present combination of Turner and Robinson teach manually spreading cleaning liquid on at least one of the first or second areas of hard surface flooring during the dispensing step for the at least one of the first or second areas (para 0112, 0155, and 0199 of Turner; cleaning head controlled by the user during dispensing the cleaning liquid reasonably expects to allow manually spreading cleaning liquid on at least one of the first or second areas of hard surface flooring during the dispensing step for the at least one of the first or second areas).
15.    Regarding claim 4, the present combination of Turner and Robinson fail to teach that the dispensing steps are performed without the assistance of a pump. However, Robinson further teaches using a cleaning machine utilizing dispensing and recovering fluid wherein the dispensing system may use a pump and/or spigot for directing the flow of the cleaning liquid and wherein the pump is also optional (Abstract and col 3 lines 17-37) in order to minimize space and cost for the machine and to achieve the predictable result of supplying the cleaning liquid with a reasonable expectation for success.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for present combination of Turner and Robinson to use the spigot without the assistance of a pump as further taught by Robinson in order to minimize space and cost for the machine and to achieve the predictable result of supplying the cleaning liquid with a reasonable expectation for success.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the dispensing system having just a spigot for the dispensing system having a spigot and pump of Turner in order to in order to minimize space and cost for the machine and to achieve the predictable result of supplying the cleaning liquid with a reasonable expectation for success; thus teaching the dispensing steps performed without the assistance of the pump.
16.	Regarding claim 5, the present combination of Turner and Robinson teach dispensing steps and the vacuuming step are performed non-simultaneously (para 0199 of Turner).
17.	Regarding claim 6, the present combination of Turner and Robinson teach wherein the portable liquid-recycling liquid-reusing cleaning apparatus further includes a filter (para 0140 of Turner) in fluid communication with the vacuum recovery inlet, whereby dispensed cleaning liquid that is vacuumed into the tank interior space is filtered before it is re-dispensed onto an area of hard surface flooring (para 0140 of Turner).
18.	Regarding claim 7, the present combination of Turner and Robinson teach wherein the filter is a bag filter (para 0140 of Turner).
19.	Regarding claim 8, the present combination of Turner and Robinson teach wherein the tank includes a bottom wall, and the bottom wall includes an interior surface that assists in defining the tank interior space (para 0135 and 0140 of Turner; tank 36 having bottom surface), with the tank liquid dispensing outlet positioned above at least a portion of the tank bottom wall interior surface (para 0152 of Turner; spigot 42 in fig 1 being aligned above tank bottom wall), thereby inhibiting soil that settles on the portion of the tank bottom wall interior surface from passing through the tank liquid dispensing outlet and spigot onto the hard surface flooring (para 0138-0140 of Turner; filter 14 inhibits soil from entering the outlet 42 controlled by spigot valve 16).
20.	Regarding claim 9, the present combination of Turner and Robinson teach wherein a floor tool (para 0155, 0183, 0189, and 0199 of Turner; cleaning head 26 in fig 1 reads on floor tool), whereby when the floor tool is fluidly connected to the tank vacuum recovery inlet (para 0183 and 0189 of Turner; as seen from fig 1 wherein head 26 connects to inlet 18 through hose 25), a user may perform the vacuuming step using the floor tool (para 0199 of Turner).
21.	Regarding claim 10, the present combination of Turner and Robinson teach a plurality of wheels, whereby a user may manually wheel the apparatus on the hard surface flooring (para 0149 of Turner).
22.	Regarding claim 11, the present combination of Turner and Robinson teach fail to teach a spigot handle connected to the spigot, the spigot handle comprising an elongated upwardly-extending member, whereby a user may manually adjust the spigot by manually rotating the spigot handle. However, Robinson teaches a cleaning machine with a spigot having a spigot handle comprising an elongated upwardly-extending member, whereby a user may manually adjust the spigot by manually rotating the spigot handle (col 7 line 25 - col 8 line 15; handle 48) in order to allow the user to move the machine and apply the cleaning liquid at the same time (col 7 lines 25 - col 8 line 15 of Robinson). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Turner and Robinson to include spigot handle comprising an elongated upwardly-extending member, whereby a user may manually adjust the spigot by manually rotating the spigot handle as further taught by Robinson in order to allow the user cleaning liquid at the same time. 
23.	Regarding claim 13, Turner teaches a method of cleaning hard surface flooring (Abstract, para 0013, 0017, 0037, and 0112) with a portable liquid-recycling liquid reusing cleaning apparatus (para 0112 and 0149; modular recycling cleaning system 1 in fig 1) in which cleaning liquid is dispensed from (para 0150, 0155, and 0189), vacuumed into (para 0041,0118-0121, and 0189), and re-dispensed from a single tank of the cleaning apparatus onto hard surface flooring (para 0040, 0140, 0182-0183, and 0189), comprising the steps of: providing a portable liquid-recycling liquid-reusing cleaning apparatus (para 0112 and 0149), comprising: a cleaning-liquid-dispensing-and-vacuum-recovery tank (para 0112, 0116, 0122-0123, 0135 and 0140; reservoir container 36 in fig 1), the tank defining an interior space operable to hold cleaning liquid and soil (0135 and 0140; as seen by 36 in fig 1), the tank including a liquid dispensing outlet fluidly connected to the tank interior space (para 0150-0152; spigot 42 in fig 1 reads on liquid dispensing outlet), and a vacuum recovery inlet fluidly connected to the tank interior space (para 0123; inlet 18 in fig 1); a spigot fluidly connected to the tank interior space via the liquid dispensing outlet (para 0150-0150; spigot 42 along with valve 16 read on spigot), the spigot adjustable through a range between a fully open position and a fully closed position (para 0150-0152 and para 0204), whereby when the tank contains cleaning liquid; and a vacuum motor assembly fluidly connected to the tank interior space (para 0112-0118; vacuum motor assembly module 2 in fig 1), whereby a user may vacuum soil and dispensed cleaning liquid from hard surface flooring into the tank interior space via the vacuum recovery inlet (para 0183, 0189, 0199); filling at least a portion of the tank interior space with a cleaning liquid (para 0135); dispensing at least a portion of the cleaning liquid from the tank interior space onto a first area of hard surface flooring via the liquid dispensing outlet and the spigot by adjusting the spigot (para 0150-0152 and para 0204); vacuuming soil and at least some of the portion of the dispensed cleaning liquid from the first area of hard surface flooring into the tank interior space via the vacuum recovery inlet (para 0123, 0183, 0189, 0199) thereby removing soil and recovering cleaning liquid from the first area of hard surface flooring (para 0183 and 0189); and dispensing at least a portion of the recovered cleaning liquid from the tank interior space onto a second and third area of hard surface flooring via the liquid dispensing outlet and the spigot by adjusting the spigot (para 0040, 0140, 0150-0152, 0182-0183, and 0189; implicitly taught that the recycled cleaning liquid can be used for another areas of the surface being cleaned).
24.	Although Turner teaches the adjustment of the spigot, Turner fails to specifically teach the spigot being adjusted manually and fails to teach a user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot.  However Robinson teaches using a cleaning machine utilizing dispensing and recovering fluid wherein it is known to include a spigot such that a user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot (col 7 line 40 - col 8 line 15) in order to provide flexibility to the user in terms of how to use the cleaning liquid (col 7 line 40 - col 8 line 15 of Turner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for spigot adjustment of Turner to be done so manually such that user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot as taught by Robinson in order to provide flexibility to the user in terms of how to use the cleaning liquid.
25.	Regarding claim 14, the present combination of Turner and Robinson teaches applying the cleaning liquid to a surface, vacuuming the contaminated liquid to separate the contaminants, and then reusing the cleaning liquid wherein it would thus be known to conduct the operation for different portions of a surface. This it is reasonably expected with the present combination of Turner and Robinson to vacuum soil and at least some of the portion of the dispensed cleaning liquid from the second area or more areas (third area) of hard surface flooring into the tank interior space via the vacuum recovery inlet, thereby removing soil and recovering cleaning liquid from the second area or more areas (third area) of hard surface flooring. 
26.	Regarding claim 15, the present combination of Turner and Robinson teach manually spreading cleaning liquid on at least one of the first, second, or third areas of hard surface flooring during the dispensing step for the at least one of the first, second, or third areas (para 0112, 0155, and 0199 of Turner; cleaning head controlled by the user during dispensing the cleaning liquid reasonably expects to allow manually spreading cleaning liquid on at least one of the first or second areas of hard surface flooring during the dispensing step for the at least one of the first or second areas).
27.	Regarding claim 16, Turner teaches a portable liquid-recycling liquid reusing cleaning apparatus for use in cleaning hard surface flooring (abstract, para 0112 and 0149; modular recycling cleaning system 1 in fig 1), comprising: a cleaning-liquid-dispensing-and-vacuum-recovery tank (para 0112, 0116, 0122-0123, 0135 and 0140; reservoir container 36 in fig 1), the tank defining an interior space operable to hold cleaning liquid and soil (0135 and 0140; as seen by 36 in fig 1), the tank including a liquid dispensing outlet fluidly connected to the tank interior space (para 0150-0152; spigot 42 in fig 1 reads on liquid dispensing outlet), and a vacuum recovery inlet fluidly connected to the tank interior space (para 0123; inlet 18 in fig 1); a spigot fluidly connected to the tank interior space via the liquid dispensing outlet (para 0150-0150; spigot 42 along with valve 16 read on spigot), the spigot adjustable through a range between a fully open position and a fully closed position (para 0150-0152 and para 0204), and a vacuum motor assembly fluidly connected to the tank interior space (para 0112-0118; vacuum motor connected to tank interior space (assembly module 2 in fig 1), whereby a user may vacuum soil and dispensed cleaning liquid from hard surface flooring into the tank interior space via the vacuum recovery inlet (para 0183, 0189, 0199). 
28.	Although Turner teaches the adjustment of the spigot, Turner fails to specifically teach the spigot being adjusted manually and fails to teach whereby when the tank contains cleaning liquid; a user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot.  However Robinson teaches using a cleaning machine utilizing dispensing and recovering fluid wherein it is known to include a spigot such that a user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot (col 7 line 40 - col 8 line 15) in order to provide flexibility to the user in terms of how to use the cleaning liquid (col 7 line 40 - col 8 line 15 of Turner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for spigot adjustment of Turner to be done so manually such that user may dispense and regulate the flow of cleaning liquid from the tank through the spigot onto hard surface flooring by manually adjusting the spigot as taught by Robinson in order to provide flexibility to the user in terms of how to use the cleaning liquid.
29.	Regarding claim 17, the present combination of Turner and Robinson fail to teach that the apparatus does not include a pump to assist in dispensing cleaning liquid from the tank onto an area of the hard flooring surface.  However, Robinson further teaches using a cleaning machine utilizing dispensing and recovering fluid wherein the dispensing system may use a pump and/or spigot for directing the flow of the cleaning liquid and wherein the pump is also optional (Abstract and col 3 lines 17-37) in order to minimize space and cost for the machine and to achieve the predictable result of supplying the cleaning liquid with a reasonable expectation for success.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for present combination of Turner and Robinson to use the spigot without the assistance of a pump as further taught by Robinson in order to minimize space and cost for the machine and to achieve the predictable result of supplying the cleaning liquid with a reasonable expectation for success.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the dispensing system having just a spigot for the dispensing system having a spigot and pump of Turner in order to in order to minimize space and cost for the machine and to achieve the predictable result of supplying the cleaning liquid with a reasonable expectation for success; thus teaching the dispensing steps performed without the assistance of the pump.
30.	Regarding claim 18, the present combination of Turner and Robinson teach wherein the portable liquid-recycling liquid-reusing cleaning apparatus further includes a filter (para 0140 of Turner) in fluid communication with the vacuum recovery inlet, whereby dispensed cleaning liquid that is vacuumed into the tank interior space is filtered before it is re-dispensed onto an area of hard surface flooring (para 0140 of Turner).
31.	Regarding claim 19, the present combination of Turner and Robinson teach wherein the filter is a bag filter (para 0140 of Turner).
32.	Regarding claim 20, the present combination of Turner and Robinson teach wherein the tank includes a bottom wall, and the bottom wall includes an interior surface that assists in defining the tank interior space (para 0135 and 0140 of Turner; tank 36 having bottom surface), with the tank liquid dispensing outlet positioned above at least a portion of the tank bottom wall interior surface (para 0152 of Turner; spigot 42 in fig 1 being aligned above tank bottom wall), thereby inhibiting soil that settles on the portion of the tank bottom wall interior surface from passing through the tank liquid dispensing outlet and spigot onto the hard surface flooring (para 0138-0140 of Turner; filter 14 inhibits soil from entering the outlet 42 controlled by spigot valve 16).
33.	Regarding claim 21, the present combination of Turner and Robinson teach wherein a floor tool (para 0155, 0183, 0189, and 0199 of Turner; cleaning head 26 in fig 1 reads on floor tool), whereby when the floor tool is fluidly connected to the tank vacuum recovery inlet (para 0183 and 0189 of Turner; as seen from fig 1 wherein head 26 connects to inlet 18 through hose 25), a user may perform the vacuuming step using the floor tool (para 0199 of Turner).
34.	Regarding claim 22, the present combination of Turner and Robinson teach a plurality of wheels, whereby a user may manually wheel the apparatus on the hard surface flooring (para 0149 of Turner).
35.	Regarding claim 23, the present combination of Turner and Robinson teach fail to teach a spigot handle connected to the spigot, the spigot handle comprising an elongated upwardly-extending member, whereby a user may manually adjust the spigot by manually rotating the spigot handle. However, Robinson teaches a cleaning machine with a spigot having a spigot handle comprising an elongated upwardly-extending member, whereby a user may manually adjust the spigot by manually rotating the spigot handle (col 7 line 25 - col 8 line 15; handle 48) in order to allow the user to move the machine and apply the cleaning liquid at the same time (col 7 lines 25 - col 8 line 15 of Robinson). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Turner and Robinson to include spigot handle comprising an elongated upwardly-extending member, whereby a user may manually adjust the spigot by manually rotating the spigot handle as further taught by Robinson in order to allow the user cleaning liquid at the same time. 
36.	Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (PG Pub U.S 2010/0192980) and Robinson (U.S Patent 7,272,869) in view of Smith (PG Pub U.S 2006/0032014).
37.	Regarding claim 12, the present combination of Turner and Robinson fail to teach wherein the tank further includes a dump outlet fluidly connected to the tank interior space, and the portable liquid recycling liquid-reusing cleaning apparatus further includes a dump hose fluidly connected to the dump outlet, whereby a user may drain cleaning liquid and soil from the tank interior space into a suitable receptacle or drain via the dump outlet and dump hose. However, Smith teaches a cleaning and vacuuming machine wherein it is known to release the contaminated cleaning liquid using a dump outlet fluidly connected to the tank interior space, and the portable liquid-recycling liquid-reusing cleaning apparatus further includes a dump hose fluidly connected to the dump outlet, whereby a user may drain cleaning liquid and soil from the tank interior space into a suitable receptacle or drain via the dump outlet and dump hose (abstract, para 0009, 0011, and 0017) in order to reduce the storage of the contaminated liquid in the machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the present combination of Turner and Robinson to include a dump outlet fluidly connected to the tank interior space, and the portable liquid-recycling liquid-reusing cleaning apparatus further includes a dump hose fluidly connected to the dump outlet, whereby a user may drain cleaning liquid and soil from the tank interior space into a suitable receptacle or drain via the dump outlet and dump hose as taught by Smith in order to reduce the storage of the contaminated liquid in the machine.
38.	Regarding claim 24, the present combination of Turner and Robinson fail to teach wherein the tank further includes a dump outlet fluidly connected to the tank interior space, and the portable liquid recycling liquid-reusing cleaning apparatus further includes a dump hose fluidly connected to the dump outlet, whereby a user may drain cleaning liquid and soil from the tank interior space into a suitable receptacle or drain via the dump outlet and dump hose. However, Smith teaches a cleaning and vacuuming machine wherein it is known to release the contaminated cleaning liquid using a dump outlet fluidly connected to the tank interior space, and the portable liquid-recycling liquid-reusing cleaning apparatus further includes a dump hose fluidly connected to the dump outlet, whereby a user may drain cleaning liquid and soil from the tank interior space into a suitable receptacle or drain via the dump outlet and dump hose (abstract, para 0009, 0011, and 0017) in order to reduce the storage of the contaminated liquid in the machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the present combination of Turner and Robinson to include a dump outlet fluidly connected to the tank interior space, and the portable liquid-recycling liquid-reusing cleaning apparatus further includes a dump hose fluidly connected to the dump outlet, whereby a user may drain cleaning liquid and soil from the tank interior space into a suitable receptacle or drain via the dump outlet and dump hose as taught by Smith in order to reduce the storage of the contaminated liquid in the machine.

Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714